Simmons Announces Tempur-Pedic Agrees to Voluntarily Dismiss Patent Infringement Litigation ATLANTA, October 28, 2009 – Simmons Bedding Company (“Simmons” or the “Company”) a leading manufacturer of premium-branded bedding products, today announced that Tempur-Pedic Management, Inc. and Tempur-Pedic North America, LLC (collectively, “Tempur-Pedic”) have agreed to voluntarily dismiss thepatent infringement lawsuit that Tempur-Pedic filed on June 10, 2009 in the U.S. District Court for the Western District of Virginia.The suit named 17 mattress manufacturers, including Simmons and its subsidiary, The Simmons Manufacturing Co., LLC. The Tempur-Pedic lawsuitalleged thattwo Simmonsproducts infringed its U. S. Patent No. 7,507,468, titled "Laminated Visco-Elastic Support" (the"'468Patent").Simmons denied Tempur-Pedic’s allegations of infringement and in addition, requested that the U. S. Patent and Trademark Office (the “USPTO") reexamine the validityof the ‘468Patent. Tempur-Pedic citedSimmons’ request that the USPTO reexamine the validity of the ‘468 Patent as the impetus for its decision to dismiss thelawsuit.Pursuant to the terms of the settlement agreement, the lawsuit will be dismissed without prejudice subject to the court’s entry of a stipulated order. Stephen G. Fendrich,President and Chief Operating Officer of Simmons, said, "We’re pleased that Tempur-Pedic has made the decision to end this legal action against Simmons.We maintain that the '468 Patent is not valid and its review by the USPTO through the reexamination process remains pending." About Simmons Bedding Company
